 Case 2:20-cv-00021-JPJ-PMS Document 1 Filed 09/21/20 Page 1 of 5 Pageid#: 1


                                                                                      9/21/20
                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                   BIG STONE GAP DIVISION

BURWOOD GROUP, INC.,                            )
                                                )
                      Plaintiff,                )
                                                )
           v.                                   )                 2:20CV21
                                                        Case No. _____________
                                                )
LEE COUNTY HOSPITAL                             )
AUTHORITY,                                      )
                                                )
                      Defendant.                )

                                            COMPLAINT

           NOW COMES Plaintiff, BURWOOD GROUP, INC. (“Burwood”), for its

Complaint against Defendant, LEE COUNTY HOSPITAL AUTHORITY (the

“Authority”), and in support thereof states as follows:

                                   JURISDICTION AND VENUE

           1.         Burwood is a corporation organized under the laws of Illinois with its

principal place of business located at 125 South Wacker Drive, Chicago, Illinois,

60606.

           2.         The Authority is a hospital authority of the County of Lee, Virginia,

organized under Va. Code § 15.2-5300, et seq.

           3.         There is diversity of citizenship between Burwood and the Authority.

           4.         The amount in controversy exceeds $75,000.

           5.         Jurisdiction is proper under 28 U.S.C. § 1332.

           6.         Venue is proper in this Court under 28 U.S.C. § 1391.




                                                    1
Abingdon: 1129370-1
 Case 2:20-cv-00021-JPJ-PMS Document 1 Filed 09/21/20 Page 2 of 5 Pageid#: 2




                                               FACTS

           7.         Burwood and Lee County Medical Center, LLC (“LCMC”) entered into

a written sales agreement, dated April 11, 2018, by which Burwood agreed to ship

technology products to LCMC, and LCMC agreed to pay Burwood $192,520.77. See

Quotation Number CHIQ47208-B (the “April Agreement”), a true and correct copy

of which is attached hereto and incorporated herein as Exhibit A.

           8.         Burwood fully performed its obligations under the April Agreement.

           9.         In a subsequent agreement between Burwood and LCMC, dated May

25, 2018, Burwood agreed to ship additional products to LCMC, and LCMC agreed

to pay $118,609.56. See the May 25, 2018 Quotation Number CHIQ47688-B (the

“May Agreement”), a true and correct copy of which is attached hereto and

incorporated herein as Exhibit B.

           10.        Burwood fully performed its obligations under the May Agreement.

           11.        In a subsequent agreement between Burwood and LCMC, dated June

1, 2018, Burwood agreed to ship additional products to LCMC, and LCMC agreed to

pay Burwood $99,767.49. See the June 1, 2018 Quotation Number CHIQ47887-H

(the “June Agreement”), a true and correct copy of which is attached hereto and

incorporated herein as Exhibit C.

           12.        Burwood fully performed its obligations under the June Agreement.

           13.        At all times relevant hereto, the April, May, and June Agreements (the

“Agreements”) were governed by Burwood Group Inc. Standard Terms and




                                                  2
Abingdon: 1129370-1
 Case 2:20-cv-00021-JPJ-PMS Document 1 Filed 09/21/20 Page 3 of 5 Pageid#: 3




Conditions of Sale (the “Terms and Conditions”), a true and correct copy of which is

attached hereto and incorporated herein as Exhibit D.

           14.        LCMC entered into an Asset Purchase Agreement dated January 30,

2019, with the Authority, for the purpose of conveying the medical facility that

LCMC operated and for which Burwood had provided products under the

Agreements.

           15.        On or about February 20, 2019, the Authority entered into that certain

Assignment and Assumption Agreement with LCMC and others. See Assignment

and Assumption Agreement, a true a correct copy of which is attached hereto as

Exhibit E (the “Assignment”).

           16.        As part of the Assignment, LCMC assigned the Agreements to the

Authority.

           17.        To date, the Authority has failed to remit payments under the

Agreements.

                                             COUNT I
                                         Breach of Contract

           18.        Burwood restates and re-alleges paragraphs 1-17 of the Complaint as

if fully set forth herein this paragraph 18.

           19.        The Agreements are valid and enforceable agreements between

Burwood and LCMC.

           20.        Through the Assignment, the Authority assumed the obligations of

LCMC under the Agreements.

           21.        Burwood complied with all terms of the Agreements.


                                                  3
Abingdon: 1129370-1
 Case 2:20-cv-00021-JPJ-PMS Document 1 Filed 09/21/20 Page 4 of 5 Pageid#: 4




           22.        The Authority has not tendered payment as required under the

Agreements.

           23.        The Agreements provide for a 1.5% per month interest rate for each

month that amounts due under the Agreements remain unpaid.

           24.        The Agreements provide for the payment of “any attorney or collection

fees incurred by Burwood Group to effect settlement of any undisputed past due

invoice.”

           25.        Due to the Authority’s failure to pay Burwood for products provided

under the Agreements, Burwood has suffered damages in an amount not less than

$410,897.82, plus contractual interest, costs, and attorney’s fees.

                      WHEREFORE, Burwood respectfully requests that this Court enter

judgment against the Authority:

           A.         Awarding damages to Burwood in an amount not less than

                      $410,897.82, plus contractual interest, costs, and attorney’s fees, and

           B.         Awarding such other and further relief as this Court deems just and

                      proper.

                                                       Respectfully submitted,

                                                       BURWOOD GROUP, INC.

                                                       By Counsel




                                                   4
Abingdon: 1129370-1
 Case 2:20-cv-00021-JPJ-PMS Document 1 Filed 09/21/20 Page 5 of 5 Pageid#: 5




Seth M. Land
VSB No. 75101
PENN, STUART & ESKRIDGE
P. O. Box 2288
Abingdon, VA 24212
Telephone: 276-628-5151
Facsimile: 276-628-5621
sland@pennstuart.com

By /s/ Seth M. Land




                                     5
Abingdon: 1129370-1
